United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3042                                                September Term, 2021
                                                                   1:20-cr-00195-RBW-1
                                                      Filed On: March 25, 2022
United States of America,

              Appellee

       v.

Jeffrey Henry Williamson,

              Appellant

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson, Rogers, and Tatel, Circuit Judges

                                    JUDGMENT

         This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. Upon consideration of the foregoing and the motion for other
relief, it is

     ORDERED that the motion for other relief be denied. Appellant has not
demonstrated that the requested relief is warranted. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s June 18, 2021
detention order be affirmed. Appellant has not demonstrated that the district court
clearly erred in finding that no condition or combination of conditions of release would
reasonably assure the safety of any other person and the community. See United
States v. Munchel, 991 F.3d 1273, 1282 (D.C. Cir. 2021).

        The district court concluded that each of the four factors under 18 U.S.C.
§ 3142(g) weighed in favor of pretrial detention. On appeal, appellant challenges only
the district court’s conclusion with respect to the second § 3142(g) factor, the weight of
the evidence. Appellant’s arguments are unpersuasive. First, the district court did not
clearly err in concluding that appellant’s act of sending allegedly threatening letters to
the prosecutor from a prior criminal case against appellant was itself sufficient to evince
an intent to threaten under the circumstances. See, e.g., McFadden v. United States,
576 U.S. 186, 192 n.1 (2015) (observing that the mens rea for a criminal offense
generally can be proved through either direct or circumstantial evidence). Second, the
district court did not clearly err in concluding that appellant failed to show that the
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3042                                                September Term, 2021

prosecutor was not performing his official duties at the time in question. See United
States v. Williams, 504 U.S. 36, 45–50 (1992) (observing that prosecutors have no duty
to present exculpatory evidence to federal grand juries).

       Appellant also argues that the district court committed reversible error by not
allowing him to call certain witnesses at the detention hearing. See 18 U.S.C.
§ 3142(f)(2). However, any error, if there was error at all, was harmless. See Fed. R.
Crim. P. 52(a). Appellant sought to call those witnesses to buttress his case that the
second § 3142(g) factor weighed in favor of release. But even if that factor did weigh in
favor of release, the district court’s undisputed findings with respect to the remaining
factors—e.g., that the charged offenses involve threats to commit murder and that
appellant has a long history of making similar threats—are more than sufficient to
sustain the district court’s ultimate dangerousness determination. See United States v.
Hale-Cusanelli, 3 F.4th 449, 455 (D.C. Cir. 2021) (observing clear error will be found
only where “the reviewing court on the entire evidence is left with the definite and firm
conviction that a mistake has been committed” (quoting Munchel, 991 F.3d at 1282)).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Fed. R. App. P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2